Order confirming report of official referee reversed upon the law and the facts, with costs, and motion to confirm denied, with ten dollars costs. The testimony shows that the receiver had a personal interest to a considerable extent in the mortgage moneys which he deposited in Ms personal account. There was no intent to do any wrong, but merely an error of judgment. No injury resulted, and the removal of the receiver was, therefore, unwarranted. The receiver having, as directed, transferred to the receiver’s account the moneys deposited in Ms personal account, no further disposition need be made of that part of the order appealed from. The matter is remitted to the Special Term to take and state the receiver’s account. Appeal from order denying motion to resettle is dismissed. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.